United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.Z., Appellant
and
U.S. POSTAL SERVICE, LEXINGTON POST
OFFICE, Lexington, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0408
Issued: June 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 17, 2018 appellant, through counsel, filed a timely appeal from an
August 28, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
injury causally related to the accepted April 25, 2017 employment incident.
FACTUAL HISTORY
On April 26, 2017 appellant, then a 45-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 25, 2017 she injured her right upper extremity, from her
shoulder to her elbow, when delivering a heavy parcel while in the performance of duty. She
submitted an April 27, 2017 duty status report (Form CA-17) from Dr. Billy Lance, a family
practitioner, diagnosing right shoulder pain.
In a May 3, 2017 development letter, OWCP advised appellant of the deficiencies of her
claim. It requested additional factual and medical evidence from her and provided a questionnaire
for her completion. OWCP afforded appellant 30 days to respond.
In reports dated April 25 to May 2, 2017, Dr. Lance examined appellant due to right
shoulder pain which occurred after exertion and trauma. He diagnosed a right shoulder sprain. On
April 25, 2017 appellant underwent right shoulder x-rays which demonstrated a bony fragment at
the superior aspect of the glenoid and modest acromioclavicular (AC) degenerative joint disease.
On May 8, 2017 Dr. Lance completed an attending physician’s report (Form CA-20) and
diagnosed right shoulder sprain and described appellant’s history of lifting at work and indicated
by checking a box marked “yes” that he believed that her condition was caused or aggravated by
her employment activity.
On September 26, 2014 Dr. Lance examined appellant due to right shoulder joint pain
which occurred after exertion and trauma, and noted while lifting at work she heard a popping in
her left shoulder. In a September 30, 2014 note, he reported that appellant sustained a right
shoulder injury on September 26, 2014 and was experiencing left shoulder pain. On October 8,
2014 Dr. Lance reported that her right shoulder pain was improving.
On May 22, 2017 appellant submitted a narrative statement alleging that, as she delivered
a package, she experienced a burning pain in her right arm and shoulder. She asserted that her
route had an excessive number of large and heavy packages. Appellant finished her work shift on
April 25, 2017, but sought medical treatment after work on that date. She noted that she had been
diagnosed with a right shoulder strain. Appellant noted that she had received a similar workrelated diagnosis in 2014.
By decision dated June 6, 2017, OWCP denied appellant’s claim finding that she had not
submitted rationalized medical evidence establishing causal relationship between her diagnosed
right shoulder sprain and her accepted April 25, 2017 employment incident.
On June 13, 2017 appellant underwent a right shoulder magnetic resonance imaging (MRI)
scan which demonstrated a proximal humeral cyst, fluid in the subacromial bursa, and a tear of the
anterior supraspinatus.

2

In a June 14, 2017 note, Dr. Lance reported that as appellant was performing light duty she
heard a pop and felt sudden pain in her right shoulder.
On November 27, 2017 appellant provided hospital notes dated February 9, 2015 as well
as notes from Dr. Michael Cale Davis, an internist, dated February 12, 2015, addressing a
February 9, 2015 fall which resulted in injuries to her head, face, right knee, and left arm.
On June 6, 2018 appellant, through counsel, requested reconsideration of the June 6, 2017
decision.
In an August 16, 2017 note, Dr. Guillaume Dumont, a Board-certified orthopedic surgeon,
reported appellant’s history of injury on April 25, 2017. He noted that she was a postal worker
and while she was delivering a package she felt a “pop” while standing up. Appellant experienced
a burning pain in her right shoulder. Dr. Dumont noted that she had a previous right shoulder
arthroscopy with debridement, but no repair. He diagnosed right shoulder impingement, rotator
cuff tendinopathy, partial thickness tearing, acromioclavicular joint pain, and bicep tendinitis. On
October 6, 2017 Dr. Dumont repeated his diagnoses. He examined appellant again on January 22,
2018 and found improvement in her symptoms.
By decision dated August 28, 2018, OWCP denied modification of its June 6, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the

3

C.B., Docket No. 18-0071 (issued May 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
4

C.B., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
5

C.B., supra note 3; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
6

C.B., supra note 3; D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

3

employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit sufficient evidence to establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 Rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is causal
relationship between the employee’s diagnosed condition and the accepted employment incident.10
The opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment incident identified by the employee.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
injury causally related to the accepted April 25, 2017 employment incident.
Dr. Lance provided a series notes dated April 25 through June 14, 2017 diagnosing right
shoulder sprain. He noted appellant’s right shoulder condition occurred after exertion and trauma.
Dr. Lance did not further describe the April 25, 2017 employment incident or offer an opinion as
to how the appellant’s right shoulder condition was employment related. The Board has held that
medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.12
On May 8, 2017 Dr. Lance completed a form report and diagnosed right shoulder sprain.
He described appellant’s history of lifting at work and indicated by checking a box marked “yes”
that he believed that appellant’s condition was caused or aggravated by her employment activity.
While Dr. Lance checked a box marked “yes,” that the diagnosed condition was caused or
aggravated by the April 25, 2017 employment incident, he failed to offer medical rationale
explaining how her diagnosed right shoulder conditions were caused or aggravated by lifting in

7

C.B., supra note 3; D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB
1143 (1989).
8

C.B., supra note 3; B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

C.B., supra note 3; Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006);
D’Wayne Avila, 57 ECAB 642, 649 (2006).
10

C.B., supra note 3; J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379,
384 (2006).
11

C.B., supra note 3; I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12
P.S., Docket No. 18-1222 (issued January 8, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018); D.K.,
Docket No. 17-1549 (issued July 6, 2018).

4

the performance of duty.13 Thus, the Board finds that his report is insufficient to establish
appellant’s burden of proof.
In his August 16 and October 6, 2017, and January 22, 2018 notes, Dr. Dumont reported
appellant’s history of injury on April 25, 2017 as delivering a package and feeling a “pop” in her
right shoulder. He diagnosed right shoulder impingement, rotator cuff tendinopathy, partial
thickness tearing, acromioclavicular joint pain, and bicep tendinitis. While Dr. Dumont described
appellant’s employment incident, he did not offer an opinion as to how the accepted employment
incident had caused or contributed to appellant’s diagnosed right shoulder conditions. As noted
above, medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.14
Appellant submitted a series of hospital reports dated February 9, 2015 as well as notes
from Dr. Davis dated February 12, 2015 detailing her conditions resulting from a fall on
February 9, 2015. These notes predate the claimed injury in this case. The Board has held that
medical evidence which predates the date of a traumatic injury has no probative value on the issue
of causal relationship of a current medical condition.15
Finally, appellant has submitted diagnostic testing reports in support of her claim. The
Board has explained that diagnostic studies lack probative value as they do not address whether
the employment incident caused any of the diagnosed conditions.16 These reports are therefore
also insufficient to establish appellant’s claim.
As appellant has not submitted reasoned medical evidence explaining how her diagnosed
right shoulder conditions are causally related to her accepted April 25, 2017 employment incident,
she has not met her burden of proof.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
injury causally related to the accepted April 25, 2017 employment incident.

13

M.C., Docket No. 18-0361 (issued August 15, 2018); Calvin E. King, Jr., 51 ECAB 394 (2000); see also
Frederick E. Howard, Jr., 41 ECAB 843 (1990).
14

Supra note 13.

15

C.B., supra note 3; V.N., Docket No. 16-1427 (issued December 13, 2016).

16

J.S., Docket No. 17-1039 (issued October 6, 2017).

17

D.B., Docket No. 18-1359 (issued May 14, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

